Case 5:17-cv-01302-D Document 58-1 Filed 01/25/19 Page 1 of 2

EXHIBIT 1
Case 5:17-cv-01302-D Document 58-1 Filed 01/25/19 Page 2 of 2

Sarah A. Ramsey

Subject: FW: Smith: Wiley Deposition

From: Adam Engel [mailto:aengel@meclaw.net]
Sent: Tuesday, January 08, 2019 2:51 PM

To: Greg Andrews <greg@andrews.law>
Cc: Gerard Pignato PCL <jerry@rkcglaw.com>
Subject: Smith: Wiley Deposition

Mr. Andrews — It was good seeing you yesterday and | hope your new year is off to a good start. As you know, today is
the last day of discovery on this case. We’ve agreed to take two depositions after the discovery period while the judge
reads the summary judgment motions. On several occasions, I’ve offered to present Mr. Wiley for his deposition. |
wanted to let you know that | would be willing to provide you the same courtesy by extending the offer to present him
for his deposition after today. If you’d like to take his deposition, please send your availability.

Adam Engel, Attorney

Mansell Engel & Cole

204 N. Robinson Avenue - 21° Floor
Oklahoma City, OK 73102-7001

T: (405) 232-4100 ** F: (405) 232-4140
Email: AEngel@meclaw.net

Webpage: www.theinsuranceattorneys.com
